FILED
                                NOT FOR PUBLICATION                            MAY 19 2011

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT

PUNEET KAUR,                                        No. 07-73105

            Petitioner,                             Agency No. A96-151-833

  v.                                                MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

            Respondent.

                          On Petition for Review of an Order of the
                              Board of Immigration Appeals

                           Argued and Submitted March 15, 2011
                                San Francisco, California

Before: W. FLETCHER and M. SMITH, Circuit Judges, and WU, ** District
Judge.

       Puneet Kaur (“Petitioner”), a Sikh woman from India, seeks review of the

denial of her applications for asylum, withholding of removal, and protection under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable George H. Wu, United States District Judge for the
Central District of California, sitting by designation.
                                             -1-
1252. As the facts and procedural history are familiar to the parties, we do not

recite them herein, except as necessary to explain our disposition.

      Petitioner’s case is not meaningfully distinguishable from this Court’s

precedent in Sidhu v. INS, 220 F.3d 1085 (9th Cir. 2000), which was also a pre-

REAL ID Act1 case. Petitioner lived with her father only a short distance from the

location of the hearing before the Immigration Judge (“IJ”) – in fact, the distance

involved here is almost identical to that in Sidhu. Her father could have provided

“highly probative, non-duplicative, corroborating evidence” that went to the heart

of Petitioner’s claim, and the IJ effectively concluded that he was “easily

available.” See Sidhu, 220 F.3d at 1090; see also Karapetyan v. Mukasey, 543
F.3d 1118, 1124 n.7 (9th Cir. 2008). Although Petitioner asserted that she did not

bring her father along to her hearing “[b]ecause he is at his job and . . . I also did

not know whether it was necessary for me to bring him along,” the IJ accurately

noted that the hearing had been scheduled three months in advance, and that

Petitioner had three years to prepare her case.2 Petitioner never requested an


      1
      See Pub. L. 109-13, 119 Stat. 231 (2005); Aden v. Holder, 589 F.3d 1040,
1043-44 (9th Cir. 2009).
      2
        Petitioner was represented by counsel throughout the proceedings. In the
Notice to Appear issued for the removal proceeding, Petitioner was informed that
“[y]ou will have an opportunity to present evidence on your behalf” and “[i]f you
wish to have the testimony of any witnesses considered, you should arrange to
have such witnesses present at the hearing.”
                                           -2-
adjournment or continuance of the proceedings – or even to reopen the proceedings

– so that she could obtain her father’s presence.3 The IJ was under no obligation to

provide Petitioner with another opportunity to produce her father. See Sidhu, 220
F.3d at 1091-92 (remanding for a new hearing only because Mejia-Paiz v. INS, 111
F.3d 720 (9th Cir. 1997), had not been issued at the time Sidhu’s case was before

the IJ and BIA).

      Under Sidhu, the above referenced failing is sufficient to support an adverse

credibility determination. See 220 F.3d at 1089-92. Coupled with Petitioner’s

additional failure to obtain a copy of the complaint she filed with the Indian

Supreme Court (a document she herself testified was accessible by virtue of its

being a public record4), that conclusion was all the more sound. See Unuakhaulu v.

Gonzales, 416 F.3d 931, 938 (9th Cir. 2005).

      As such, Petitioner did not satisfy her burden of demonstrating refugee

status under the applicable provisions for asylum. See Chebchoub v. INS, 257 F.3d
3
        In her brief on appeal to the Board of Immigration Appeals (“BIA”),
Petitioner did not make a request to reopen the hearing or otherwise offer to
present her father’s testimony through a current and authenticated declaration.
      4
         Although Petitioner’s counsel attempted at oral argument to draw
distinctions between the meaning and availability of “public records” in India and
“public records” in this country, no such distinctions were made before the IJ. Nor
is there any evidence in this case that Petitioner had actually attempted to obtain
the Indian Supreme Court complaint but was unable to do so.
                                         -3-
1038, 1044-45 (9th Cir. 2001), superseded by statute on other grounds as

recognized in Shrestha v. Holder, 590 F.3d 1034, 1046 (9th Cir. 2010). Further,

because Petitioner’s CAT claim is based on the same testimony upon which both

the IJ and BIA had made adverse credibility findings and because Petitioner

pointed to no other evidence on that issue, she also fell short of demonstrating a

basis for withholding of removal and relief under the CAT. See Farah v. Ashcroft,

348 F.3d 1153, 1156-57 (9th Cir. 2003); Shrestha, 590 F.3d at 1048-49.

      Petitioner also challenged the IJ’s determinations with respect to certain

documents’ authenticity. “Immigration judges retain broad discretion to accept a

document as authentic or not[,] based on the particular factual showing presented.”

Vatyan v. Mukasey, 508 F.3d 1179, 1185 (9th Cir. 2007). The IJ did not abuse her

discretion here in determining that the letter and two affidavits at issue in this

appeal were insufficiently authenticated “for admission or for the truth of the

matter asserted.” The letter and her father’s affidavit would have been

authenticated, at best, only as documents that Petitioner received in the mail, not

for any purpose related to their contents. Moreover, even if any of the three

documents in question were properly authenticated, this would not have affected

the IJ’s and BIA’s adverse credibility determinations, which this Court “must

uphold . . . unless the evidence compels a contrary result” under the applicable


                                          -4-
standard of review. See Almaghzar v. Gonzales, 457 F.3d 915, 920 (9th Cir. 2006).

In short, even assuming any error in this respect, there was no prejudice warranting

a new hearing. See Cinapian v. Holder, 567 F.3d 1067, 1074-75 (9th Cir. 2009).

      Finally, by virtue of her failure to raise the issue below, Petitioner has

waived any objection she now has with respect to the IJ’s admission of, and

reliance upon, notes taken during Petitioner’s interview with the asylum officer.

See Tall v. Mukasey, 517 F.3d 1115, 1120 (9th Cir. 2008).

      For these reasons, the petition for review is DENIED.




                                          -5-